Title: To James Madison from Thomas Jefferson, 14 March 1807
From: Jefferson, Thomas
To: Madison, James



Mar. 14. 1807

On further enquiry and examination, I find it necessary to correct the list of justices before given in for Alexandria county.  Commissions are therefore desired for Washington & Alexandria counties according to the subjoined lists, giving to all those who were in the former commissions the order in which they were therein placed, and adding the new names to the end.
Justices for Washington county.Justices for Alexandria county.Robert BrentGeorge GilpinThomas PeterCharles Alexander junr.William ThorntonJonah Thompson.Joseph Sprigg BeltAbraham FawThomas CorcoranCuthbert PowellSamuel N. Smallwood.Alexander Smith.Robert AlexanderJacob Hoffman.Richard ParrottGeorge SlocumThomas FenwickElisha Cullen DickJohn B. KirbyJohn McKinneyJohn OttRobert YoungSamuel Harrison SmithJoseph Dean.Daniel RamineRichard DinmoreNicholas YoungAmos AlexanderJohn ThreilkeldClement SewellRichard LibbyJohn Richards.Henry O’Reily.
[brace] Included in list on next page [brace]